Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS January 25, 2010 The following is Management’s Discussion and Analysis (MD&A) of the results of operations for MDS Inc. (MDS or the Company) for the year ended October 31, 2009 and its financial position as of October 31, 2009. This MD&A should be read in conjunction with the audited consolidated financial statements and notes that follow. For additional information and details, readers are also referred to the unaudited quarterly financial statements and quarterly MD&A for fiscal 2009, the Company’s Annual Information Form for fiscal 2009 (AIF), and the Company’s Annual Report on Form 40-F, each of which is published separately and is available as applicable, at www.mdsinc.com, www.sedar.com and www.sec.gov. Our MD&A is intended to enable readers to gain an understanding of MDS’s current results of operations and financial position. To do so, the Company provides information and analysis comparing the results of operations and financial position for the current year with those of the preceding two fiscal years. We also provide analysis and commentary that we believe is required to assess the Company’s future prospects. Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations.These forward-looking statements are affected by risks and uncertainties that are discussed in this document, as well as in the AIF, and that could have a material impact on future prospects. Readers are cautioned that actual events and results will vary. Amounts are in millions of United States (U.S.) dollars, except per share amounts and where otherwise noted. Caution regarding forward-looking statements From time to time, we make written or oral forward-looking statements within the meaning of certain securities laws, including under applicable Canadian securities laws and the “safe harbour” provisions of the United States Private Securities Litigation Reform Act of 1995.This document contains forward-looking statements, including statements with respect to the impact of the completion of the sale of MDS Analytical Technologies on the Company’s operations and financial results, the strategy of the continuing businesses, the proposed use of proceeds from the sale of MDS Analytical Technologies, if completed, the Company’s intention to sell MDS Pharma Services’ Early Stage operations, as well as statements with respect to our beliefs, plans, objectives, expectations, anticipations, estimates and intentions. The words “may”, “could”, “should”, “would”, “outlook”, “believe”, “plan”, “anticipate”, “estimate”, “expect”, “intend”, “forecast”, “objective”, “optimistic”, and words and expressions of similar import, are intended to identify forward-looking statements. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved.We caution readers not to place undue reliance on these statements as a number of important factors could cause our actual results to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements. These factors include, but are not limited to: management of operational risks; the strength of the global economy, in particular the economies of Canada, the U.S., the European Union, Asia, and the other countries in which we conduct business; the stability of global equity markets; our ability to complete the sale of MDS Analytical Technologies and our intended sale of MDS Pharma Services Early Stage operations in a timely manner, or at all; our ability to retain customers as a result of any perceived uncertainty relating to the planned sale of MDS Analytical Technologies and the intended sale of MDS Pharma Services Early Stage operations; the fact that our operations will be substantially reduced as a result of the sale of MDS Analytical Technologies and the intended sale of MDS Pharma Services Early Stage operations; liabilities that we will retain from businesses sold; our ability to complete other strategic transactions and to execute them successfully; our ability to remain in compliance with our senior unsecured notes and credit facilities covenants; our ability to negotiate future credit agreements which may or may not be on terms favourable to us; our ability to secure a reliable supply of raw materials, particularly cobalt and critical medical isotopes including the return to service of the National Research Universal reactor owned and operated by Atomic Energy of Canada Limited; the impact of the movement of certain currencies relative to other currencies, particularly the U.S. dollar, Canadian dollar and the Euro; changes in interest rates in Canada, the U.S., and elsewhere; the effects of competition in the markets in which we operate; the timing and technological advancement of new products introduced by us or by our competitors; our ability to manage our research and development; the impact of changes in laws, trade policies and regulations, and enforcement thereof; regulatory actions; judicial judgments and legal proceedings; our ability to maintain adequate insurance; our ability to successfully realign our organization, resources and processes; our ability to retain key personnel; our ability to have continued and uninterrupted performance of our information technology systems; our ability to compete effectively; the risk of environmental liabilities; our ability to maintain effectiveness of our clinical trials; new accounting standards that impact the policies we use to report our financial condition and results of operations; uncertainties associated with critical accounting assumptions and estimates; the possible impact on our businesses from third-party special interest groups; our ability to negotiate and maintain collective-bargaining agreements for certain of our employees; natural disasters; public-health emergencies and pandemics; international conflicts and other developments including those relating to terrorism; other risk factors described in section 3.10 of our AIF; and our success in anticipating and managing these risks. The foregoing list of factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.We do not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by us or on our behalf, except as required by law. Use of Non-GAAP Measures In addition to measures based on U.S. Generally Accepted Accounting Principles (GAAP) used in this MD&A, the following terms are also used: net revenues, adjusted earnings before interest, taxes, depreciation and amortization (adjusted EBITDA); adjusted EBITDA margin; adjusted earnings per share, operating working capital and operating working capital days. These terms are not defined by GAAP and our use of such terms may vary from that of other companies. In addition, measurement of growth is not defined by GAAP and our use of growth may vary from that of other companies. Where relevant, and particularly for earnings-based measures, we provide tables in this document that reconcile the non-GAAP measures used to amounts reported in accordance with GAAP. Our executive management team assesses the performance of our businesses based on a review of results comprising GAAP measures and these non-GAAP measures. We also report on our performance to the Company’s Board of Directors based on these GAAP and non-GAAP measures. In fiscal 2009, net revenue growth, adjusted EBITDA, and operating working capital days are the primary metrics for our annual incentive compensation plan for senior management. In fiscal 2008, adjusted EBITDA and operating working capital days were the primary metrics for our annual incentive compensation plan for senior management.We provide this non-GAAP detail so that readers have a better understanding of the significant events and transactions that have had an impact on our results, and so that these events and transactions can be viewed from our management’s perspective. Introduction MDS operates as a global life sciences company that provides market-leading products and services that its customers need for the development of drugs, and for the prevention, diagnosis and treatment of disease. We are a leading global provider of medical isotopes, pharmaceutical contract research and analytical instruments. We have been operating with three business segments: MDS Nordion, which is focused on medical imaging and radiotherapeutics, and sterilization technologies; MDS Pharma Services, which provides pharmaceutical contract research; and MDS Analytical Technologies, which involves the development, manufacture, and sale of analytical instruments. Key events of fiscal 2009 • February 2, 2009 - MDS forms Special Committee to continue its review of strategic alternatives • May 18, 2009 - MDS incurs medical isotope supply disruption due to the Atomic Energy of Canada Limited (AECL) shutdown of the National Research Universal (NRU) reactor • June 1, 2009 - MDS announces its intent to divest MDS Pharma Services Late Stage operations (Phase II-IV and Central Labs) • July 1, 2009 - MDS sells MDS Pharma Services Phase II-IV for $50 million in cash • September 2, 2009 - MDS announces strategic repositioning - MDS announces its intention to sell its remaining MDS Pharma Services Early Stage operations (Early Stage) - MDS announces agreement to sell MDS Analytical Technologies for $650 million in cash - MDS announces intent to return $400 million to $450 million of sale proceeds to shareholders through a substantial issuer bid • October 30, 2009 - MDS sells MDS Pharma Services Central Labs for $6 million in cash Strategic repositioning During the latter part of fiscal 2008 and fiscal 2009, the Company, under the supervisions of a Special Committee and with the assistance of legal and financial advisors, reviewed an extensive range of strategic alternatives for MDS. On September 2, 2009, the Company announced a strategic repositioning pursuant to which the Company agreed to sell MDS Analytical Technologies and announced an intention to sell MDS Pharma Services such that, following the repositioning, the Company would be focused primarily on its MDS Nordion business. The Board of Directors believes that the strategic repositioning is in the best interests of the Company and its shareholders because, among other things, it is expected to provide the greatest opportunity to unlock the value of MDS's businesses in the near-term and also enable a substantial portion of the sale proceeds to be returned to shareholders. A summary of the principal reasons for the strategic review process and the factors considered by the Board of Directors in approving the strategic repositioning are set forth in the Company's September 17, 2009, management information circular (Circular) for the special meeting of the Company's shareholders that was held on October 20, 2009, a copy of which is available at www.sedar.com. During fiscal 2009, as part of the strategic review process, we sold the MDS Pharma Services Phase II-IV and Central Labs and announced our intention to sell Early Stage. We also announced that we had entered into an agreement to sell MDS Analytical Technologies. As a result of these transactions and announcements, MDS has reported MDS Pharma Services and MDS Analytical Technologies as discontinued operations for all periods presented herein. Details of the discontinued operations are provided in the “Divestitures and Discontinued Operations” section of this MD&A. Following the sale of the MDS Analytical Technologies business, we currently intend to retire all the outstanding senior unsecured notes and to distribute approximately $400 million to $450 million of the sale proceeds to shareholders pursuant to a substantial issuer bid. The actual amount used to fund the substantial issuer bid will be determined at the time the bid is commenced and will take into account the expected impact on the liquidity of the Common shares subsequent to the substantial issuer bid and current estimates of future cash requirements to fund transactions and restructuring costs, ongoing operations and future expenditures. We currently intend to proceed with a substantial issuer bid within 30 days following completion of the sale of MDS Analytical Technologies. Upon completion of the aforementioned divestitures, we expect MDS to remain a publicly traded entity consisting primarily of the MDS Nordion business. As part of the strategic repositioning, we are currently planning to seek shareholder approval at the next Annual and Special Meeting of Shareholders to change the Company’s name to Nordion Inc. We also intend to wind-down the existing head office operations in Toronto, Canada, which currently employs approximately 150 people, and to establish a new corporate office at MDS Nordion offices in Ottawa, Canada. This transition is intended to result in the establishment and hiring of approximately 50 positions in Ottawa with the remaining corporate positions being eliminated due to the reduced scale of the ongoing operations.
